Citation Nr: 0124580	
Decision Date: 10/12/01    Archive Date: 10/18/01

DOCKET NO.  00-00 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for residuals of 
cerebrovascular accident and amnestic disorder, secondary to 
service-connected anxiety disorder.  

2.  Entitlement to an increased rating for anxiety reaction, 
currently rated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

C. Fetty, Counsel




INTRODUCTION

The veteran had honorable active duty from October 1970 to 
March 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, that denied entitlement to an 
increased rating for anxiety reaction and determined that a 
claim of entitlement to service connection for residuals of 
cerebrovascular accident (CVA) and amnestic disorder 
secondary to service-connected anxiety disorder was not well 
grounded. 

The claims file reflects that the veteran failed to report 
for a hearing before a traveling member of the Board 
scheduled for August 6, 2001. 

In June 1998, the veteran requested a total rating for 
service-connected anxiety reaction.  In November 1998, a VA 
examiner opined that the veteran was not employable, although 
he also had non-service-connected disabilities.  Thus, the 
record has raised a claim for a total disability rating for 
compensation purposes based on individual unemployability 
(TDIU).  This is referred to the RO for appropriate action.  

In a substantive appeal filed in December 1999, the veteran 
appears to have raised a new claim of service connection for 
a blood disorder (possibly hypertension) that he felt began 
during active service and might also have contributed to his 
CVA.  His initial VA examination report, dated in November 
1972, reflects two blood pressure readings of at least 
160/80.  He currently has hypertension.  Thus, the issue of 
direct service connection for hypertension has been raised 
and is referred to the RO for appropriate action.





REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100; see also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

Because of the changes in the law brought about by the VCAA, 
a remand is required for compliance with the new notice and 
duty to assist provisions.  It would be potentially 
prejudicial to the appellant if the Board were to proceed to 
issue a decision prior to the RO's consideration of the VCAA.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

The claim of entitlement to service connection for residuals 
of CVA and amnestic disorder secondary to service-connected 
anxiety reaction was denied as not well grounded.  Because 
the VCAA has eliminated the concept of a well-grounded claim, 
that claim must be readjudicated.  

The current disability rating for service-connected anxiety 
reaction is based on a November 1998 VA examination report, 
which is nearly three years old.  The report does not reflect 
that the claims file was available to the examiner.  In the 
report, the examiner noted that the veteran received Social 
Security Administration (SSA) disability benefits.  The duty 
to assist includes ordering a fresh examination if the record 
is insufficient.  See 38 C.F.R. § 4.2 (2000); Littke v. 
Derwinski, 1 Vet. App. 90, 93 (1995); Ardison v. Brown, 
6 Vet. App. 405, 407 (1994).  Moreover, the duty to assist 
includes the conduct of a thorough and contemporaneous 
medical examination, one which takes into account the records 
of the prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  See 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

In August 2001, the RO received additional VA and private 
medical reports.  The veteran has not waived his right to 
initial RO consideration of this evidence.  Therefore, a 
supplemental statement reflecting consideration of the 
evidence must be issued by the RO prior to Board 
consideration of the evidence.  38 C.F.R. § 20.1304(c).

Accordingly, this case is REMANDED for the following:

1.  After securing the necessary release, 
the RO should obtain any pertinent 
medical records not currently associated 
with the claim file.  If no relevant 
records are forthcoming, that fact should 
be clearly noted in the claims file.

2.  The RO should obtain any SSA records 
pertinent to his claim for SSDI benefits.  
If such records are not available, that 
fact should be clearly noted in the 
claims file.

3.  The veteran should be scheduled for an 
appropriate examination to determine the 
severity of his service-connected anxiety 
reaction.  The claims file along with a 
copy of this remand should be made 
available to the examiner, who should note 
a review of the claims folder in the 
examination report.  In addition to 
providing current findings, the examiner 
should answer the following questions:

a).  Which symptoms are the result of 
anxiety reaction and which are the result 
of non-service-connected disorders?  

b).  Is it at least as likely as not that 
the recent cerebrovascular accident and/or 
amnestic disorder is/are proximately due 
to or the result of the service-connected 
anxiety reaction?  

c).  Is it at least as likely as not that 
the veteran's hypertension has been 
aggravated by his service-connected 
anxiety reaction?  

d).  If the answer to "c" is yes, is it 
at least as likely as not that 
hypertension has caused or contributed to 
the recent cerebrovascular accident?

A discussion of the medical principles 
involved would be of help to the Board.  

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 1991 & Supp. 2001) is fully 
complied with and satisfied.

5.  Thereafter, the RO should 
readjudicate this claim.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be provided a supplemental statement of 
the case (SSOC).  An appropriate period 
of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).

